DETAILED ACTION

Continuation
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-6, 9-10, 13-14, 17-18, 21-22, 25-26, and 29-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 2, 10, 18, and 25-26 are objected to because of the following informalities:
Claim 2 recites the limitation "resource blocks/sub-carriers/resource units" in line 2. It is suggested to clarify the use of words instead of "/".
Claims 10, 18, and 26 are objected to for the same reason as claim 2.
Claim 25  recites the limitation uplink transmission device, comprising a processor, a transceiver and a storage; wherein the processor is configured to read a program stored in the storage to:” in lines 1-3. For clarification it is suggested to change as “uplink transmission device, comprising:
a processor,
a transceiver and
a storage;
wherein the processor is configured to read a program stored in the storage to:”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 17, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for generating a basic pilot for each basic , does not reasonably provide enablement for generating a basic pilot according to a pilot length corresponding to the basic frequency domain unit and performing a cyclic shift on the basic pilot to obtain a pilot corresponding to each of the basic frequency domain units included in the first frequency domain resource.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. For the alternate “generating” scenario, the amended claim recites generating a basic pilot corresponding to the basic frequency domain unit and performing a cyclic shift on the basic pilot to obtain a pilot corresponding to each of the basic frequency domain units included in the first frequency domain resource. However, the specification only provides support and enablement for performing a cyclic shift on the basic pilot to obtain a pilot corresponding to each of the basic frequency domain units included in the first frequency domain resource when a basic pilot is generating for each of basic frequency domain units included in the first frequency domain resource independently.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, 9-10, 13-14, 17-18, 21-22, 25-26, 29-30 and 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the basic pilot corresponding to the each basic frequency domain unit” in lines 15-16. It is unclear whether there is a single basic pilot corresponding to each basic frequency domain unit or an individual basic pilot respectively corresponding to each basic frequency domain unit (i.e. “each basic pilot corresponding to each basic frequency domain unit”). For examining purposes, the examiner will interpret the claims as best understood.
Claim 1 recites the limitation “mapping the pilot to each of the basic frequency domain units” in lines 17-18 and 22-23. It is unclear whether there is a single basic pilot mapped to each of the basic frequency domain units or an individual pilot mapped to each of the basic frequency domain units (i.e. “mapping each pilot to each of the basic frequency domain units”). For examining purposes, the examiner will interpret the claims as best understood.
Claims 9, 17, and 25 are rejected for the same reasons as claim 1.
Claim 6 recites the limitation "the basic pilots" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14, 22, and 30 are rejected for the same reasons as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9-10, 13-14, 17-18, 21-22, 25-26, 29-30 and 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2011/0243080 A1 (hereinafter referred to as “Chen”) in view of Luo et al. US 2011/0128909 A1 (hereinafter referred to as “Luo”). Chen was cited by the applicant in the IDS received 26 March 2019.
As to claim 1, Chen teaches an uplink transmission method (¶36; figure 7: contention-based uplink transmission method), comprising:
receiving a first downlink control channel which carries scheduling information of a first uplink shared channel (¶¶37-38; figure 7: receive CB grant via PDCCH, the CB grant granting/allocating radio resources/subframe) and determining, based on the scheduling information carried on the first downlink control channel, a first frequency domain resource for transmitting the first uplink shared channel (¶¶26 and 40; figure 7: once UE receives CB grant, UE can transmit uplink data on CB-PUSCH using one of the CB opportunities based on the CB grant);
generating a pilot of the first uplink shared channel based on the first frequency domain resource and a basic frequency domain unit (¶26: generate pilot for CB uplink transmission according to allocated CB uplink transmission opportunities (first frequency domain resource) and OFDMA where data is transmitted via radio resource blocks (basic frequency domain unit)); and
transmitting the first uplink shared channel and the pilot on the first frequency domain resource (¶¶26 and 40; figure 7: UE transmits CB-PUSCH and pilot on the allocated CB uplink transmission opportunity).
Although Chen teaches “An uplink transmission method…on the first frequency domain resource,” Chen does not explicitly disclose “wherein the generating…are identical or different”.
However, Luo teaches wherein the generating the pilot of the first uplink shared channel based on the first frequency domain resource and the basic frequency domain unit and transmitting the pilot 
generating a basic pilot according to a pilot length corresponding to the basic frequency domain unit (¶¶32, 38, and 44; figure 3: generate base sequence of length P for transmission on P pilot subcarriers), performing a cyclic shift on the basic pilot to obtain a pilot corresponding to each of the basic frequency domain units included in the first frequency domain resource (¶¶32 and 39-44; figure 3: perform cyclic shifts on base sequence to obtain set of P pilot sequences corresponding to P frequency domain symbols), and mapping the pilot to each of the basic frequency domain units included in the first frequency domain resource for a transmission (¶¶32, 37, and 39-44: map P pilot sequences corresponding to P frequency domain symbols to P pilot subcarriers);
wherein pilot lengths corresponding to the multiple basic frequency domain units are identical, and cyclic shift values corresponding to the multiple basic frequency domain units are identical or different (¶44: all have length P and up to P different cyclic shifts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Chen by including “wherein the generating…are identical or different” as taught by Luo because it provides Chen’s method with the enhanced capability of reducing overhead (Luo, ¶¶39-45; figure 3).
As to claim 2, Chen in view of Luo teaches the uplink transmission method according to claim 1. Chen further teaches wherein the basic frequency domain unit comprises M resource blocks/sub-carriers/resource units in a systematic uplink transmission bandwidth, M is a predefined or pre-configured positive integer larger than or equal to 1 (¶28), the resource unit is predefined with one sub-carrier on one symbol or X2 continuous sub-carriers on one symbol, and X2 is a positive integer larger than 0 (¶29; figure 5);

As to claim 5, Chen in view of Luo teaches the uplink transmission method according to claim 1. Chen further teaches wherein a size of the first frequency domain resource is an integer multiple of the basic frequency domain unit (¶26).
As to claim 6, Chen in view of Luo teaches the uplink transmission method according to claim 1.
Luo further teaches the cyclic shift value is determined according to a preset rule (¶91: cyclic shift value determined according to provided cyclic shift allocation from eNB scheduler).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Chen in view of Luo by including “the cyclic shift value is determined according to a preset rule” as further taught by Luo for the same rationale as set forth in claim 1 (Luo, ¶¶39-45; figure 3).
As to claim 9, claim 9 is rejected the same way as claim 1. Note Chen further teaches uplink transmission device, comprising a processor, a transceiver and a storage; wherein the processor is configured to read a program stored in the storage (¶¶25 and 36-37; figures 4 and 7: UE comprises transmitter for transmitting in the uplink, receiver for receiving CB grant, processor, and memory, wherein the processor executes programs stored in memory to perform the embodiments).
As to claim 10, claim 10 is rejected the same way as claim 2.
As to claim 13, claim 13 is rejected the same way as claim 5.
As to claim 14, claim 14 is rejected the same way as claim 6.
As to claim 17, Chen teaches an uplink transmission method (¶36; figure 7: contention-based uplink transmission method), comprising:
determining a first frequency domain resource used by a terminal to transmit a first uplink shared channel (¶¶26 and 40; figure 7: determine CB opportunities so that once UE receives CB grant, 
receiving, on the first frequency domain resource, the first uplink shared channel and a pilot for the first uplink shared channel transmitted by the terminal (¶¶26 and 40; figure 7: eNB receives CB-PUSCH and pilot on the allocated CB uplink transmission opportunity), wherein the pilot is generated based on the first frequency domain resource and a basic frequency domain unit (¶26: pilot generated for CB uplink transmission according to allocated CB uplink transmission opportunities (first frequency domain resource) and OFDMA where data is transmitted via radio resource blocks (basic frequency domain unit)).
Although Chen teaches “An uplink transmission method…and a basic frequency domain resource,” Chen does not explicitly disclose “wherein the generating…are identical or different”.
However, Luo teaches wherein the generating the pilot based on the first frequency domain resource and the basic frequency domain unit comprises determining that the terminal generates the pilot (¶¶27, 37-38, and 44; figures 2-3: generating reference symbols for DMRS to map frequency domain symbols to pilot subcarriers for PUSCH transmission) by:
generating a basic pilot according to a pilot length corresponding to the basic frequency domain unit (¶¶32, 38, and 44; figure 3: generate base sequence of length P for transmission on P pilot subcarriers) and performing a cyclic shift on the basic pilot to obtain a pilot corresponding to each of the basic frequency domain units included in the first frequency domain resource (¶¶32 and 39-44; figure 3: 
wherein pilot lengths corresponding to the multiple basic frequency domain units are identical, cyclic shift values corresponding to the multiple basic frequency domain units are identical or different (¶44: all have length P and up to P different cyclic shifts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Chen by including “wherein the generating…are identical or different” as taught by Luo because it provides Chen’s method with the enhanced capability of reducing overhead (Luo, ¶¶39-45; figure 3).
As to claim 18, claim 18 is rejected the same way as claim 2.
As to claim 21, claim 21 is rejected the same way as claim 5.
As to claim 22, claim 22 is rejected the same way as claim 6.
As to claim 25, claim 25 is rejected the same way as claim 17. Note Chen further teaches uplink transmission device, comprising a processor, a transceiver and a storage; wherein the processor is configured to read a program stored in the storage (¶¶25 and 36-37; figures 4 and 7: eNB comprises receiver for receiving in the uplink, transmitter for transmitting CB grant, processor, and memory, wherein the processor executes programs stored in memory to perform the embodiments).
As to claim 26, claim 26 is rejected the same way as claim 2.
As to claim 29, claim 29 is rejected the same way as claim 5.
As to claim 30, claim 30 is rejected the same way as claim 6.
As to claim 35, Chen in view of Luo teaches the uplink transmission method according to claim 1.
Luo further teaches wherein a length of the basic pilot is equal to a length of each basic frequency domain unit; a length of the pilot corresponding to each basic frequency domain unit is equal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Chen in view of Luo by including “wherein a length…each basic frequency domain unit” as further taught by Luo for the same rationale as set forth in claim 1 (Luo, ¶¶39-45; figure 3).
As to claim 36, claim 36 is rejected the same way as claim 35.
As to claim 37, claim 37 is rejected the same way as claim 35.
As to claim 38, claim 38 is rejected the same way as claim 35.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469